DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted March 07, 2022 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Allowable Subject Matter
Claims 1, 8, and 15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“processing the video data to obtain video data chunks and video processing engine outcomes, wherein the video processing engine outcomes are obtained using the video data and one or more data analytics models, and wherein the video processing engine outcomes comprise fraud detection video processing engine outcomes and facial recognition video processing engine outcomes; 
generating first retention and staging metadata based on a first portion of the video data chunks and a first video processing engine outcome of the video processing engine outcomes associated with the first portion of the video data chunks, wherein the first retention and staging metadata specifies retention and staging information associated with the first portion of the video data chunks; 
generating second retention and staging metadata based on a second portion of the video data chunks and a second video processing engine outcome of the video processing engine outcomes associated with the second portion of the video data chunks, wherein the second retention and staging metadata specifies retention and staging information associated with the second portion of the video data chunks; 
associating the first retention and staging metadata with the first portion of the video data chunks and the second retention and staging metadata with the second portion of the video data chunks.”
Claims 2 to 7 depend on claim 1, claims 9 to 14 depend on claim 8, and claims 16 to 20 depend on claim 15, therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484